Citation Nr: 0104688	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  98-03 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
fibromyalgia.

2.  Entitlement to an effective date prior to September 19, 
1996, for the assignment of a 100 percent evaluation for 
spastic colitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to May 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board notes that in a September 1999 rating decision, the 
RO determined that service connection was warranted for 
bilateral cataract extraction without intraocular lens, 
evaluated as noncompensable from May 11, 1998 and as 30 
percent disabling effective from March 31, 1999.  In a 
November 1999 rating decision, the RO determined that a 30 
percent evaluation was warranted for post-operative bilateral 
cataracts with lens implants from February 23, 1999.  The 
veteran has not filed a notice of disagreement as to those 
determinations.

In a November 2000 statement the veteran requested 
entitlement to service connection for a liver condition, 
claimed as secondary to medication used to treat service-
connected disabilities.  Additionally, at his December 2000 
hearing before a Member of the Board, the veteran and his 
representative requested a separate rating for 
incontinence/loss of sphincter control on the basis that it 
involved different criteria than spastic colitis.  These 
matters are referred to the RO for appropriate action.  

Finally, the issue of entitlement to an evaluation in excess 
of 10 percent for fibromyalgia will be addressed in the 
remand portion of this decision.  



FINDINGS OF FACT

1.  In an April 1995 rating decision, the RO granted 
entitlement to a 60 percent evaluation for spastic colitis.  
The veteran did not file a timely substantive appeal and the 
decision became final.  

2.  The veteran's claim for an increased evaluation of his 
service-connected spastic colitis was received by the RO on 
July 17, 1996.

3.  The earliest date as of which it was factually 
ascertainable that an increase in disability had occurred so 
as to warrant the assignment of a 100 percent evaluation for 
spastic colitis was January 18, 1996, the date of VA 
outpatient treatment records.  



CONCLUSION OF LAW

An effective date of January 18, 1996 is warranted for the 
assignment of a 100 percent evaluation for spastic colitis.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that in a March 1948 rating 
decision, the RO granted entitlement to service connection 
for amebic dysentery, evaluated as noncompensable from May 
10, 1946.  The veteran's disability evaluation was 
subsequently increased to 60 percent and then reduced to 
noncompensable.  In a June 1977 rating decision, the RO 
determined that a 30 percent evaluation was warranted for 
spastic colitis, effective from April 29, 1969.  In a 
February 1978 decision, the Board denied entitlement to an 
evaluation in excess of 30 percent for spastic colitis.  

On March 24, 1994, the veteran requested an increased 
evaluation of his service-connected spastic colitis.  He 
alleged that his condition had worsened and that he was 
partially incontinent.  That claim was received by the RO on 
April 1, 1994.

Upon VA examination dated in March 1995, the veteran 
complained of bloody diarrhea, abdominal cramping and joint 
pain in numerous areas.  He also complained of nausea, night 
sweats, headaches, and incontinence of stool for the past 18 
months.  Upon physical examination, pain was elicited to 
light palpation in the left lower quadrant.  Bowel sounds 
were hyperactive and fecal occult blood testing was negative.  
Relevant diagnoses of history of ulcerative colitis, status 
posts hemorrhoidectomy, temporal arteritis, and suspected 
clinical depression were noted.  

In an April 1995 rating decision, the RO granted entitlement 
to a 60 percent evaluation for spastic colitis, effective 
from April 1, 1994.  The RO also denied entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disability.  The 
veteran filed a notice of disagreement as to that decision in 
March 1996.  A statement of the case was issued in April 
1996.  The record reflects that it was mailed to the most 
recent address given by the veteran.

On July 17, 1996, the RO received a statement from the 
veteran indicating that he had not received the statement of 
the case and requesting that his appeal period be extended.  
The veteran also requested that if his appeal was not 
extended, that his statement be considered as a re-opened 
claim for an increased evaluation of his service-connected 
spastic colitis.  He alleged that he was now incontinent and 
totally disabled due to that condition.  

In a July 1996 letter to the veteran, the RO informed him 
that his request for an extension of his appeal period was 
denied and the appeal was closed.  The RO also informed the 
veteran that his treatment records would be considered in 
conjunction with his request for an increased evaluation.  

In an August 1996 rating decision, the RO continued a 60 
percent evaluation of the veteran's service-connected spastic 
colitis.  In September 1996, the RO received a lengthy 
statement from the veteran apparently expressing disagreement 
with the prior rating decision and requesting a personal 
hearing.  In a July 1997 rating decision, the RO assigned a 
100 percent evaluation for spastic colitis effective from 
September 19, 1996 based on surgical or other treatment 
necessitating convalescence, decreased to 60 percent 
effective November 1, 1996.  In an October 1997 rating 
decision, the RO granted entitlement to a 100 percent 
evaluation for spastic colitis, effective from September 19, 
1996.  In January 1998, the veteran filed a notice of 
disagreement as to the effective date assigned for the 100 
percent evaluation for spastic colitis.  

Analysis

The applicable law and regulations governing effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110, 38 C.F.R. § 3.400.  However, in cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 129, 
134-135 (1992).

The veteran contends that he is entitled to an effective date 
of one year prior to the date of the claim submitted in March 
1994.  The record reflects that in April 1995, the RO granted 
entitlement to a 60 percent evaluation for spastic colitis 
effective from April 1, 1994, the date the claim was received 
by the RO.  The veteran filed a notice of disagreement and a 
statement of the case was issued.  However, the veteran 
failed to file a timely substantive appeal.  In a July 1996 
letter, the RO denied the veteran's request to extend his 
appeal period.  He did not file a notice of disagreement as 
to that decision.  Thus, the April 1995 rating decision 
became final.  See 38 C.F.R. §§ 20.202, 20.302, 20.303, 
20.304, 20.1103 (2000).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that where there is a prior final decision, 
the effective date cannot be prior to that decision.  See 
Lalonde v. West, 12 Vet. App. 377 (1999) (holding that a 
claim made prior to a final decision cannot serve as a basis 
for an earlier effective date); Perry v. West, 12 Vet. App. 
365 (2000).  Thus, an effective date of April 1, 1994 for the 
assignment of a 100 percent evaluation for spastic colitis, 
or any time prior to the April 1995 rating decision is not 
appropriate.

The veteran's statement received on July 17, 1996 was 
interpreted as a claim for an increased evaluation.  The 
veteran did express disagreement with the August 1996 rating 
decision, and a 100 percent evaluation was subsequently 
assigned by the RO in an October 1997 rating decision for 
spastic colitis.  Thus, if an increase in disability occurred 
within one year prior to July 17, 1996, an increase would be 
effective as of the date the increase was factually 
ascertainable.  

The record is silent for any treatment records dated in 1995 
other than the March 1995 VA examination report.  VA 
treatment records dated in 1996 reflect the veteran 
complained of continued lower quadrant abdominal pain and 
bloody stools in a January 18, 1996 clinical record.  An 
assessment of symptomatic diverticulosis and colonic polyps 
was noted.  The veteran complained of bowel incontinence in 
March 1996.  In September 1996, the veteran underwent a 
sigmoid resection/colectomy with descending coloproctostomy 
secondary to diverticulitis.  It was also noted that the 
veteran had experienced stool incontinence since undergoing 
removal of a fistula in 1993.  

In light of the aforementioned evidence and with all 
reasonable doubt resolved in favor of the veteran, the Board 
concludes that an increase in disability warranting a 100 
percent evaluation was factually ascertainable as early as 
January 18, 1996.  Thus, entitlement to an effective date of 
January 18, 1996 for the assignment of a 100 percent 
evaluation for spastic colitis is warranted.  



ORDER

An effective date of January 18, 1996 is granted for the 
assignment of a 100 percent evaluation for spastic colitis, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



REMAND

The veteran is also seeking entitlement to an evaluation in 
excess of 10 percent for service-connected fibromyalgia.  A 
review of the record reflects that the veteran has not 
undergone a VA examination of his fibromyalgia.  The Board 
recognizes that the record reflects the veteran failed to 
report for rheumatology examinations in March 1999 and July 
1999.  The Board notes that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  Examples of good cause 
include, but are not limited to, illness or hospitalization 
of the claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655 (2000).  The record does not give any 
indication as to why the veteran missed the examination 
appointments or if he received notice of such.  Thus, the 
Board finds that a remand for one more opportunity to submit 
to a VA examination is appropriate in the present case.  

The Board notes that the "duty to assist" the veteran in 
the development of facts pertinent to his claim is not a  
"one-way street," wherein the entire burden of such 
development is placed on the VA.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  In a case such as this, where additional 
development is required to establish the entitlement to 
increased benefits; the veteran may not passively sit by 
under circumstances where his cooperation is essential in 
obtaining the putative evidence.  Thus, the veteran is 
strongly encouraged to attend any scheduled examinations and 
notify the RO if he is unable to appear at the scheduled date 
and time.  

Accordingly, the issue of entitlement to an evaluation in 
excess of 10 percent for fibromyalgia is REMANDED to the RO 
for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who have treated 
the veteran for fibromyalgia since 
September 1999.  After securing the 
necessary permission from the veteran, 
copies of any available records that are 
not already of record should be obtained 
and associated with the claims folder.

2.  The veteran should be afforded a VA 
specialist examination to determine the 
current nature and severity of his 
service-connected fibromyalgia.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  The RO should ensure 
that the veteran is notified of the 
examination date.  All pertinent 
symptomatology must be reported in 
detail.  All necessary tests or studies 
should be performed and all findings must 
be reported in detail.  The examiner is 
requested to express an opinion as to 
which of the following criteria best 
describes the veteran's service-connected 
fibromyalgia:

Widespread musculoskeletal pain and 
tender points with or without associated 
fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel 
symptoms, depression, anxiety, or 
Raynaud's-like symptoms:

(a) that require continuous medication 
for control;

(b) that are episodic, with 
exacerbations often precipitated by 
environmental or emotional stress or 
by overexertion, but that are present 
more than one-third of the time; or

(c) that are constant, or nearly so, and 
refractory to therapy.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner in requested to identify 
those which are most predominate based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level which most closely reflects the 
veteran's overall symptomatology and the 
level of disability due to service-
connected fibromyalgia.  

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
report and required opinion to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

4.  The RO should then readjudicate the 
issue of entitlement to an evaluation in 
excess of 10 percent for fibromyalgia.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



